DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 08/29/22.  As directed by the amendment: claims 1-16 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-16 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Upston et al. (US 2014/0069279).   
With regard to claims 1 and 14, Upston teaches a method of performing a frothing cycle for milk 
in a frothing apparatus container (1820) by injecting steam (steam ejected from nozzle 1812, para. [0208]) mixed with air provided by an air pump (1808) into the milk in the container (milk in container 1820, para. [0206]), the method comprising the steps of:  determining a pressure of a wand (1811) having a distal end (1812) that is submersible in milk in the container (1820)(FIG. 18); determining a pressure set point, dependent upon the determined pressure and a desired pressure profile, to be established by an air pump (1808) (“A pressure profile can be preset or user configurable (using user interface 204 and the machine's controller). Pressure profiling can take the form of power-time profile indicative of electrical power delivered to a respective pump.”, para. [0133]; “a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811. In this embodiment, the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter.”, para. [0209]); and enabling the air pump (1808) at a pump power dependent upon the determined pressure set point (“In an embodiment, a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811. In this embodiment, the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter.”, para. [0209]).   Furthermore, the MCU 1817 is is defined as a micro process control unit which would necessarily include a computer readable medium to store processing instructions in addition to user storable commands/inputs.   
	Upston does not explicitly teach the determined pressure as a “back pressure” of the wand; however, it is submitted that as the citation does teach “a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811”, para. [0209]), a “back pressure” would be included within the claimed pressure determination.  Further, Upston does not explicitly teach “1a) disabling the air pump”; however, the citation does teach “as shown in FIG. 20, some embodiments of the invention require the primary steam solenoid 2000 to be controlled jointly or simultaneously or otherwise in a slave relationship with the air pump 2001. The onset of the operation of the air pump can be delayed relative to the onset of the steam flow.”, para. [0212]; “The flow or rate of delivery of air from the air pump 1808 can be controlled, for example, by pulse width modulation. This rate of air flow can be controlled by the user through the user interface 1822”, para. [0208]; “The air pump can act independently such that it can activate and deactivate according to a preset temperature, time and or combined logic”, para. [0205]), and as such, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the cited embodiment of Upston, such that the air pump is disable prior to the claimed determining a back pressure and determining a pressure set point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claims 2 and 15, Upston teaches prior to the determining of the wand back pressure, the steps of: 2a) receiving a frothing cycle command; and 2b) activating a flow of steam to the wand (“An alternative semi-automatic operation—a user can select a (factory pre-set or custom) temperature, such that when a user froths milk, a sensor recognises and/or calculates an approach of user selected temperature and indicates to the user via audio and or visually displayed feedback to switch off the steam delivery”, para. [0207]).
With regard to claims 3 and 16, Upston teaches determining, prior to the determining of the wand back pressure, determining if a temperature of the milk in the container is less than a predetermined temperature (“The temperature sensor 1813 measures the temperature and transmits the relevant signal to the MCU 1817. The MCU then causes the display of the milk temperature 1821. Preferably, the display 1821 is located on a front panel of the espresso machine or stand alone milk frothing device. The milk temperature can be preset by the user using a separate control located in an interface. When the milk in the container 1820 reaches a predetermined temperature both the solenoid 1805 and the air pump 1808 are disabled or deactivated. When the solenoid 1805 is deactivated, the steam passageway to the wand 1811 is open to the atmosphere 1805”, para. [0204]).
With regard to claim 5, Upston teaches the steps (1a), (1b), (1c), and (1d) are performed only if the air pump has been inactive for more than a first time-period (“The air pump can act independently such that it can activate and deactivate according to a preset temperature, time and or combined logic”, para. [0205]).
With regard to claim 6, with regard to the limitation of after the step (1c), the steps of: if the temperature of the milk in the container is less than the predetermined temperature, periodically performing the steps (1a), (1b), (1c), and (1d) such a limitation would have been obvious to one of ordinary skill in the art as a matter of routine experimentation as Upston teaches that a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 181 (para. [0209]) and the temperature sensor 1813 measures the temperature of the milk in the container 1820 and then appropriate signal is transmitted to the micro processor 1817. The micro processor causes a display 1821 on the body to show the milk temperature (para. [0206]).   
With regard to claim 8, with regard to the limitation of if the temperature of the milk in the container is greater than the predetermined temperature: 8a) disabling the air pump; 8b) if the temperature of the milk in the container is greater than a target temperature; 8ba) disabling the flow of steam; and 8bb) presenting status information; 8c) if the wand back pressure is greater than a blockage threshold; 8ca) presenting blockage status information; and 8cb) concluding the frothing cycle for the milk in the container, such a limitation would have been obvious to one of ordinary skill in the art as a matter of routine experimentation as Upston teaches that a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 181 (para. [0209]) and the temperature sensor 1813 measures the temperature of the milk in the container 1820 and then appropriate signal is transmitted to the micro processor 1817. The micro processor causes a display 1821 on the body to show the milk temperature (para. [0206]).   Furthermore,  the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter (para. [0209]).  
With regard to claim 9, Upston teaches an apparatus for performing a frothing cycle (FIG. 18) for 
milk in a frothing apparatus container (1820) by injecting steam mixed with air provided by an air pump (1808) into the milk in the container (1820)(para. [0208]), the apparatus comprising: a steam source (1801/1802) for providing a flow of steam to a steam wand (1811) having a distal end that is submersible in the milk in the container (1820)(FIG. 18); the steam wand (1811); a temperature sensor (1813) for measuring a temperature of the milk in the container (1820); the air pump (1808) for providing a flow of air to the steam wand (1811); a pressure sensor (1830) for measuring pressure of air in the steam wand (1811)(“ a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811.”, para. [0209]); and a processor (1817) configured to: determine a pressure of a wand (1811) having a distal end (1812) that is submersible in milk in the container (1820)(FIG. 18);  determine a pressure set point, dependent upon the determined pressure and a desired pressure profile (“A pressure profile can be preset or user configurable (using user interface 204 and the machine's controller). Pressure profiling can take the form of power-time profile indicative of electrical power delivered to a respective pump.”, para. [0133]; “a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811. In this embodiment, the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter.”, para. [0209]), to be established by an air pump (1808); and enable  the air pump (1808) at a pump power dependent upon the determined pressure set point (“In an embodiment, a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811. In this embodiment, the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter.”, para. [0209]).   Upston does not explicitly teach the determined pressure as a “back pressure” of the wand; however, it is submitted that as the citation does teach “a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811”, para. [0209]), a “back pressure” would be included within the claimed pressure determination.

With regard to claim 10, Upston teaches wherein the processor (1817) is further configured to receive a frothing cycle command; and activate a flow of steam to the wand (“An alternative semi-automatic operation—a user can select a (factory pre-set or custom) temperature, such that when a user froths milk, a sensor recognises and/or calculates an approach of user selected temperature and indicates to the user via audio and or visually displayed feedback to switch off the steam delivery”, para. [0207]).   
With regard to claim 11, Upston teaches wherein the processor (1817) is further configured to determine if a temperature of the milk in the container is less than a predetermined temperature and disabling the air pump if the temperature of the milk in the container is less than the predetermined temperature (“The temperature sensor 1813 measures the temperature and transmits the relevant signal to the MCU 1817. The MCU then causes the display of the milk temperature 1821. Preferably, the display 1821 is located on a front panel of the espresso machine or stand alone milk frothing device. The milk temperature can be preset by the user using a separate control located in an interface. When the milk in the container 1820 reaches a predetermined temperature both the solenoid 1805 and the air pump 1808 are disabled or deactivated. When the solenoid 1805 is deactivated, the steam passageway to the wand 1811 is open to the atmosphere 1805”, para. [0204]).
With regard to claim 12, Upston teaches wherein the steam source is a boiler (1804, para. [0206])(FIG. 18).
With regard to claim 13, Upston teaches wherein the steam source is a flow through steam element (1804, para. [0206])(FIG. 18)..

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/29/22 have been fully considered and are addressed hereafter.  The subject rejection has been adapted as appropriate in view of the claim amendments.   It is firstly noted that the argument at pg. 10-11 of the office action response regarding “as shown in FIG. 18 of Upston above, the pressure sensor (1830) is arranged downstream of the venturi (1806) and thus is configured to detect steam/air pressure through the venturi (1806) while the air pump (1808) and the pump (1801) are both enabled to provide compensated pump power for variations in the steam/air pressure, not to detect back pressure beween the air pump (1808) and the venturi (1806) while the air pump (1808) is disabled to provide compensated pump power for back pressure after re-enablement of the air pump (1808)….”   It is respectfully submitted that various portions of the aforementioned assertion are not recited within the independent claims, and as such, it is respectfully submitted that the aforementioned features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, notwithstanding the foregoing, as detailed above, the prior art citation explicitly teaches: “a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811. In this embodiment, the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter.”, para. [0209]).   The remaining arguments correspond to the argument presented above.   To help expedite the processing of this application, the Examiner respectfully requests an Examiner Interview as detailed hereafter.   

Request for Examiner Interview
7.	To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   
	
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761